 

October 3, 2005

 

Skip Prichard

 

Dear Skip:

 

I am pleased to extend our offer of employment to you for the position of
President, ProQuest Information & Learning Higher Education & Library reporting
directly to me. Our offer is comprised of the following elements:

 

•

You will be paid a base salary of $11,528.46 bi-weekly ($ 300,000.00 if
annualized).

 

•

As a key executive you will be eligible to participate in our Financial Bonus
Plan at 70% of your base salary for on target performance. This bonus is capped
at 200 percent of target and represents significant potential if the company
over-achieves its targets. Your bonus participation will be pro-rated by month
as of your start date.

 

•

You will receive an initial two- year grant totaling 100,000 options on ProQuest
Company stock. These options will be awarded upon acceptance of this offer, and
priced as of market close on that date. They are subject to both price and
service vesting as described in the attached option agreement. Your likely next
consideration for a grant would be after October 2007. Nonetheless, the
Compensation Committee and CEO have flexibility to make compensation decisions
based on performance at any time.

 

•

You will receive a monthly allowance of $926 for the business use of your
personal car. This monthly allowance commences upon acceptance of this offer.

 

•

You will be eligible for the executive perquisite benefit of up to a maximum of
$7,000 annually beginning January 1, 2006.

 

•

You will be eligible for four weeks of annual vacation, accrued at 13.33 hours
per month, beginning January 1, 2006.

 

•

You will be eligible to participate in the company’s benefits program, which
includes our group insurance plan, a 401(k) profit sharing plan, for which you
are immediately eligible, the Executive Deferred Compensation plan (enrollment
needs to be completed within 30 days of your start date), and our executive LTD
plan at our group rate. ProQuest reserves the right to modify, suspend or
terminate these plans at its discretion.

 

•

Effective January 1, 2006 you will be eligible to participate in the ProQuest
Supplemental Executive Retirement Plan (SERP)-currently a contribution equal to

 

 


--------------------------------------------------------------------------------



 

15% of base + bonus earnings for the calendar year, contributed to the EDCP
above. Plan provisions apply, enclosed.

 

•

Should you be involuntarily terminated by Proquest Company for reasons other
than cause, you will be eligible for twelve months of base pay, paid as
severance, contingent upon your signing a severance agreement and general
release provided by the Company. This severance is in lieu of any other
severance or separation pay you may be entitled to under Proquest Company
policy.

 

By accepting our offer and signing this letter you affirm that:

 

You have the full right and authority to perform any services required of you in
your position as President, ProQuest Higher Education & Newspapers.

 

By performing such services you are not breaching any contract or legal
obligation you owe to any third party.

 

You will be required to sign an agreement to protect ProQuest Company
confidential information that includes certain non-compete and non-disclosure
provisions. A copy of this document is enclosed for your review and you will be
asked to sign a copy upon acceptance of this offer. Your employment with
ProQuest is “at will”.

 

We recommend that you retain one copy of these materials for your records. We
request a response to our offer by 10/05/05. Should you have any questions,
please feel free to contact Linda Longo-Kazanova at 734 997-4913.

 

Once again, we are excited to have you begin your new duties and having you
share in ProQuest's success.

 

 

 

 


--------------------------------------------------------------------------------



 

 

Sincerely,

 

/s/ Alan Aldworth

 

Alan Aldworth

Chairman and CEO

 

Please sign as your acceptance and deliver to Linda Longo-Kazanova, Sr. Vice
President of Human Resources & Business Optimization

 

 

Offer Accepted:

/s/ Skip Prichard                  

October 5, 2005        

 

Signature

Date

 

 

 

Cc: Linda Longo-Kazanova

 

 

 

 

 

 